
	

114 HRES 596 IH: Recognizing the 146th anniversary of the ratification of the 15th amendment to the Constitution of the United States.
U.S. House of Representatives
2016-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 596
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2016
			Mr. Brady of Pennsylvania submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Recognizing the 146th anniversary of the ratification of the 15th amendment to the Constitution of
			 the United States.
	
	
 Whereas February 3, 2016, is the 146th anniversary of the ratification of the 15th amendment to the Constitution of the United States;
 Whereas the 15th amendment prohibits the government from denying a citizen the right to vote based on race; and
 Whereas it is important to continue to ensure the ability of all United States citizens to participate fully in the electoral process: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the 146th anniversary of the ratification of the 15th amendment to the Constitution of the United States; and
 (2)acknowledges the significance of the 15th amendment and continues to support its goals and ideals.  